


Exhibit 10.71
Summary of Compensation to Non-Employee Directors
On June 1, 2012, the Board of Directors (the “Board”) of Cheniere Energy, Inc.
(the “Company”) approved the recommendation of the Governance and Nominating
Committee to compensate each non-employee director of the Company $160,000 for
services for the period from the current year's Annual Meeting of Stockholders
(June 1, 2012) until the next year's Annual Meeting of Stockholders (the “Annual
Period”). Additional compensation of $20,000 for the Annual Period was approved
for the chairman of the Audit Committee, the chairman of the Compensation
Committee and the Lead Director. Additional compensation of $10,000 for the
Annual Period was approved for the chairman of the Governance and Nominating
Committee. Compensation is paid, at the election of the director, either 100% in
shares of restricted stock of the Company or 50% in cash and 50% in shares of
restricted stock of the Company. If a director elects to receive 50% of his or
her compensation in cash, such cash payments will be made quarterly as of the
15th day of August, November, February and May, beginning on August 15, 2012.
Payment in the form of restricted stock was made on June 4, 2012 (the “Date of
Grant”), and the number of shares granted was determined by the closing price of
the Company's common stock as reported on the NYSE MKT on the Date of Grant.
Vesting of the restricted stock will occur in full on the first anniversary of
the Date of Grant.






